Citation Nr: 0501654	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-22 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for bilateral knee 
disability.

3.	Entitlement to service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1959 to September 1963. 

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claims seeking 
entitlement to service connection for bilateral hearing loss; 
entitlement to service connection for bilateral knee 
disability; and entitlement to service connection for right 
shoulder disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The issue of entitlement to service connection requires 
evidence that demonstrates the disability was the result of 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1101, 1131, 1132, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.309 (2004).

The veteran claims his current bilateral hearing loss, 
characterized as a high frequency loss, is attributed to his 
exposure to high decibel noises from the firing line both in 
boot camp and during field maneuvers, and from annual rifle 
qualifications. He claims that he did not receive adequate 
hearing protection during those times. He also indicates that 
his service position as an aircraft electronic technician 
exposed him to high decibel jet noise and that although 
hearing protection was issued for the jet noise, it was often 
not worn since it hindered communication with co-workers.

The veteran claims he injured his right shoulder during an 
in-service football practice in 1962 or 1963. The veteran 
describes the incident where the players including himself 
were hitting a padded blocking sled, two at a time. The 
person holding the left side of the sled lost his hold just 
as the veteran hit the right side. The sled apparently 
twisted and he hit the metal upright on the right. He claims 
it separated his shoulder pad and injured his shoulder. He 
indicates that immediately and for about six months 
afterwards he was unable to raise his right arm to a 
horizontal position. Since then he has not been able to 
effectively throw a ball or serve overhand in tennis. 

A lay statement submitted by Mr. L.F. indicated that he met 
the veteran at Western Michigan University in the fall of 
1963, shortly after the veteran's service, and had personally 
observed that the veteran was unable to use his right 
shoulder fully to serve in tennis nor fully utilize his right 
shoulder while playing other sports.

The veteran claims his bilateral knee disability stems from a 
punishment doled out by a malicious drill instructor during 
service. The veteran claims that when his platoon failed to 
perform to the drill instructor's expectations, the 
instructor would order the squad leaders, of which the 
veteran indicates he was one, to lay on their backs with the 
knee leg bent next to their thighs and the instructor would 
proceed to walk on them.

Munson Medical Center records indicate the veteran underwent 
surgery in 1999 to correct a torn rotator cuff of the right 
shoulder. Treatment records further note the veteran to have 
undergone surgery to both knees during the 1980's for a torn 
medial meniscus of the right knee and pathologic tendon in 
the left knee. A hearing examination in August 2002 indicates 
some bilateral hearing loss at the 4000 Hz range. However, 
the veteran's service medical records are silent for 
complaints of or diagnoses of these conditions. At his 
entrance and separation examinations, the veteran's right 
shoulder, both knees, and hearing were described as normal.

The veteran has been a physician for over 30 years and 
submitted his own self-diagnosed medical opinion that the 
onset of his disabilities began during service. He has not 
been examined by a VA physician and another physician has not 
rendered a medical opinion as to the etiology of his claimed 
disabilities.

In a September 2003 statement submitted by the veteran's 
representative on the veteran's behalf, the representative 
indicates the veteran had stated that his hearing loss was 
documented at "CBOC Traverse City," presumably referring to 
the Community Based Outpatient Clinic in Traverse City, 
Michigan. In the statement, the representative contends that 
the RO failed its duty to assist by failing to request the 
appropriate personnel records from this location. The 
notation of "CBOC Traverse City" does not appear to be 
mentioned or referred to elsewhere in the claims folder.

For these reasons, further development of the record is 
warranted prior to final appellate consideration. The veteran 
should be afforded complete and contemporaneous medical 
examinations to determine the nature, extent, and severity of 
his claimed disabilities. Accordingly, the case is remanded 
for the following actions:

1.	Request all clinical records and reports from 
"CBOC Traverse City," referred to by the 
veteran's representative regarding the veteran's 
claim for hearing loss and any follow up treatment 
records.

2.	Request that the veteran provide any alternative 
documents he may have that might substitute for the 
lack of service medical records that address his 
claims, including, but not limited to: VA military 
files, statements from service medical personnel, 
"buddy" affidavits, employment examinations, and 
letters written during service.

3.	The RO should take appropriate steps to contact 
the veteran and obtain a detailed description of 
the specific acoustic and physical traumatic 
incidents relating to his claimed disabilities, and 
those incidents of his duty assignments which 
produced the injuries related to his current 
disabilities. The veteran should state the unit(s) 
to which he was assigned and his specific duties at 
the time of the incidents; the names of any 
individuals involved and any witnesses to the claim 
incidents, and a description of his personal 
involvement in each incident. The veteran should be 
advised that this information is necessary to 
obtain supportive evidence of the events, and that 
he must be as specific as possible to facilitate a 
search for verifying information.

4.	When the actions in paragraph 1, 2, and 3, are 
completed, the RO must schedule the veteran for an 
audiological examination to determine the nature, 
etiology, and extent of the veteran's claim of 
service connection for bilateral hearing loss.

a.	The examiner must provide a diagnosis and 
the findings supporting that diagnosis. All 
indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled. The claims folder must 
be made available to the examiner for 
review, and the examiner must verify that 
it has, in fact, been reviewed.
b.	The examiner must render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
less than 50 percent) that the disability 
occurred during service. 
c.	Specifically, the examiner must render an 
opinion as to whether the veteran's hearing 
loss, characterized as a high frequency 
loss, is consistent with acoustic trauma as 
a result of exposure to rifle fire and 
aircraft engine noise, during service. The 
rationale for all opinions must be set 
forth in writing.

5.	The RO must schedule the veteran for an 
orthopedic examination to determine the nature, 
etiology, and extent of the veteran's claim of 
service connection for bilateral knee disability.

a.	The examiner must provide a diagnosis and 
the findings supporting that diagnosis. All 
indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled. The claims folder must 
be made available to the examiner for 
review, and the examiner must verify that 
it has, in fact, been reviewed.
b.	The examiner must render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
less than 50 percent) that the disability 
occurred during service.
c.	Specifically, the examiner must render an 
opinion as to whether the veteran's 
bilateral knee disability was caused by an 
injury consistent with the veteran's 
account of the punishment doled out by his 
drill instructor during service where the 
instructor would walk over the veteran's 
knees and legs.

6.	The RO must schedule the veteran for an 
orthopedic examination to determine the nature, 
etiology, and extent of the veteran's claim of 
service connection for a right shoulder disability.

a.	The examiner must provide a diagnosis and 
the findings supporting that diagnosis. All 
indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled. The claims folder must 
be made available to the examiner for 
review, and the examiner must verify that 
it has, in fact, been reviewed.
b.	The examiner must render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
less than 50 percent) that the disability 
occurred during service.
c.	Specifically, the examiner must render an 
opinion as to whether the veteran's right 
shoulder disability is consistent with an 
injury that occurred in service where the 
veteran claims his right shoulder collided 
with the metal upright of a blocking sled 
during football practice.

7.	When all of the foregoing actions have been 
completed, the RO should undertake any other 
indicated development and then readjudicate the 
issue of entitlement to service connection for 
his claimed disabilities. If the benefits sought 
on appeal are not granted to the veteran's 
satisfaction, he and his representative must be 
furnished a Supplemental Statement of the Case 
and afforded an opportunity to respond. 
Thereafter if otherwise in order, the case 
should be returned to the Board for further 
appellate action.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2004).



